USCA4 Appeal: 22-6246      Doc: 12         Filed: 07/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6246


        JOE LEE FULGHAM,

                            Plaintiff - Appellant,

                     v.

        UNKNOWN,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00637-AWA-RJK)


        Submitted: July 13, 2022                                          Decided: July 26, 2022


        Before NIEMEYER, WYNN, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Joe Lee Fulgham, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6246      Doc: 12         Filed: 07/26/2022     Pg: 2 of 2




        PER CURIAM:

               Joe Lee Fulgham appeals the district court’s order dismissing his civil action

        without prejudice for failure to comply with a court order. We have reviewed the record

        and find no reversible error. Accordingly, we affirm for the reasons stated by the district

        court. Fulgham v. Unknown, No. 2:20-cv-00637-AWA-RJK (E.D. Va. Feb. 18, 2022). We

        deny Fulgham’s motion to appoint/assign counsel and dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2